Citation Nr: 1126183	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to September 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2008, the Board remanded these matters to the RO for additional development.

The appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2008, the Board remanded these matters to the RO to afford the Veteran appropriate VA examinations, each, by a physician to determine the nature and etiology of his gastrointestinal disorder and his sleep apnea.  Initially, the Board notes that the Veteran was afforded a single VA examination in October 2010 performed by a nurse practitioner, instead of appropriate examinations, by physicians, as instructed  in the Board's July 2008 remand.  

In the October 2010 examination report, the VA examiner stated that she had reviewed the claims file and found that the Veteran had no clinical or objective findings to support the diagnosis of GERD, diverticulitis or gastroenteritis and that the Veteran had a normal upper GI examination.  However, the Board points out that several VA medical records, to include records dated in September and October 2010 show that the Veteran is prescribed medication for the treatment of acid reflux.  In addition, an October 2010 VA emergency room record notes that a CT of the abdomen show mild diverticulitis proximal descending colon, and extensive diverticulosis descending and sigmoid colon.  

Furthermore, an August 2010 VA sleep consultation record notes that the Veteran's computerized problem list includes a diagnosis of GERD and that the Veteran had an esophagogastroduodenoscopy (EGD) in October 2008 that appeared to show erosion of the second portion of the duodenum.  Moreover, in May 2007, a VA colonoscopy revealed evidence suggestive of lymphatic colitis, which according to a July 2007 VA gastroenterology record was resolved, but the Veteran was showing symptoms of irritable bowel syndrome (IBS).  A January 2009 VA gastroenterology record reflects that the Veteran was assessed with mixed IBS.  In light of the VA medical records showing that the Veteran has, in fact, been diagnosed with lymphatic colitis, IBS, acid reflux, diverticulosis, and GERD, as recently as 2010, the Board finds that the VA examiner's opinion that the Veteran has no clinical or objective evidence to support such diagnosis is contradicted by the medical evidence of record, and therefore, the opinion is inadequate and a new VA examination is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)

With regard to the Veteran's claim for service connection for sleep apnea, the remand instructions were to obtain an opinion whether the Veteran's sleep apnea was more likely than not related to his military service AND whether it was caused or aggravated by his service-connected PTSD.  While the VA examiner provided a basis for her opinion that the Veteran's sleep apnea was not caused by his service-connected PTSD, she did not provide an adequate basis for the lack of aggravation.  Moreover, she failed to address whether the Veteran's sleep apnea was related to his military service.  For these reasons, the Board finds that the VA examiner's opinion is inadequate and a new VA examination is warranted.  

In addition, the Board notes that VA gastroenterology records reflect that in October 2008 the Veteran underwent an EGD, the medical report from the procedure are not included in the records.  Hence a remand is warranted to obtain the VA EGD report from October 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the RO/AMC should ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain the October 2008 VA EGD medical report from the Charleston VA medical center, as noted above.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO/AMC should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006).

3.  Then, the RO/AMC should afford the Veteran another VA examination, which must be performed by an appropriate examiner, by fee basis if necessary, to determine the nature and etiology of any diagnosed gastrointestinal disorder.  The entire claims file must be made available to the physician designated to examine the Veteran.  All appropriate tests or studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify the Veteran's current gastrointestinal disorders, if any, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service.  In providing this opinion, the VA physician is requested to comment on the diagnoses in the Veteran's VA medical records, as noted above.  In addition, a discussion of the Veteran's service treatment records should be included in the report.

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and a rationale provided.

4.  The RO/AMC should also afford the Veteran another VA examination, which must be performed by an appropriate examiner, by fee basis if necessary, to determine the nature and etiology of the Veteran's sleep apnea.  All appropriate tests or studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should opine whether the Veteran's sleep apnea is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service.

Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's sleep apnea (a) was caused, or (b) is aggravated (permanently made worse) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (as revised effective in October 2006).

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and a rationale provided.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006 as it pertains to the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected PTSD).

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

